PER CURIAM.
Plaintiff in error was convicted of having received, knowing it to have been stolen, property stolen while in interstate shipment. He made no motion for an instructed verdict and took no specific exception to the charge of the court. For these reasons some of the questions argued are not sufficiently preserved by the record. Of the three assignments of error which have proper basis, one relates to language which was used by the district attorney in argument, and which clearly was not beyond the proper scope; and one is based upon objection to a question asked the witness, for which objection no ground was stated. These two require no attention. The third relates to the statement of a witness that other property, found in Thomas’ store at the same time as this, was also stolen property. When it appeared that the witness had no personal knowledge, the statement was stricken out, and the jury instructed to disregard it. No legal prejudice remained. If we might overlook Thomas’ failure to preserve for review the matters most seriously argued to us and give them consideration, we would not think that any injustice was done below. His meritorious defense seems to be that, when the property was offered to him at a fraction of its value, he supposed that the offerers were getting rid of it in preparation-for bankruptcy; and even this inference had faint support under the circumstances. The judgment is affirmed.